Citation Nr: 1623976	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  14-18 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits, to include recognition of the appellant as the Veteran's surviving spouse. 


INTRODUCTION

The Veteran had active duty service from May 1972 to December 1973; the Veteran passed away in March 2012.  The appellant claims that she is the Veteran's surviving spouse and a proper claimant for DIC benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the appellant eligibility for DIC benefits on the basis that she was not the Veteran's surviving spouse.  The appellant timely appealed that decision.  
FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained by the RO. 

2. The Veteran died in March 2012 and his death certificate shows his marital status as "never married."  

3.  The evidence of record does not demonstrate that the appellant and the Veteran were ever legally married under the law of any State.

4.  The laws and statutes of the States of Maine and New York do not allow for common law marriage.

5. The Veteran and the appellant were not residing with one another at the time of his death and the evidence shows that that Veteran did not hold himself out to be married or in a common-law marriage with the appellant prior to his death.  

6.  The Veteran and the appellant did not reside in the State of Oklahoma and did not have a valid common law marriage under Oklahoma law.   

7.  The evidence includes conflicting information which shows that both parties did not consider themselves to be married.  

8. The Veteran and appellant did not have a deemed valid marriage.



CONCLUSION OF LAW

The criteria for entitlement to VA death pension benefits for a surviving spouse have not been met and DIC benefits are denied. 38 U.S.C.A. §§ 103 , 5124 (West 2002); 38 C.F.R. §§ 3.1(j) , 3.50, 3.52, 3.53, 3.54, 3.204, 3.205 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Provide Notice and To Assist

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Applicable Law

DIC benefits are a payment made by VA because of a service-connected death occurring after December 31, 1956. 38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a)(1). "Spouse" has been defined by regulation as "a person of the opposite sex whose marriage to the veteran meets the requirements of [38 C.F.R.] § 3.1(j)" under 38 C.F.R. § 3.50(a); however, on June 26, 2013, the U.S. Supreme Court ruled that Section 3 of the Defense of Marriage Act (DOMA) is unconstitutional. 

38 C.F.R. § 3.1(j) further defines "marriage" as "a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued." Id.  

A "surviving spouse" is currently defined in the regulation as a member of the opposite sex who was the spouse of the Veteran at the time of the Veteran's death and who (1) lived with the Veteran continuously since the time of the parties' marriage to the date of the Veteran's death, unless there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, and (2) except as provided in 38 C.F.R. § 3.55 (pertaining to certain terminations of subsequent marriages), has not remarried and has not held him or herself out to the public as the spouse of a member of the opposite sex with whom he or she was then cohabiting. 38 C.F.R. § 3.50(b).

DIC may be paid to a surviving spouse if the marriage to the Veteran occurred before or during his or her service or, if the marriage took place after service, if (1) the claimant married the Veteran before the expiration of 15 years after the period of service in which the injury or disease that caused the Veteran's death was incurred or aggravated, or (2) the claimant was married to the Veteran for 1 year or more prior to the Veteran's death, or (3) the claimant was married to the Veteran for any period of time if a child was born to the marriage or was born to the couple before their marriage. 38 U.S.C.A. § 1304; 38 C.F.R. § 3.54.

Pursuant to claims for entitlement to recognition as the surviving spouse of a veteran for DIC benefits, a marriage for VA purposes is established according to the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the right to benefits accrued. See 38 U.S.C.A. 103(c). Thus, the standard of proof outlined in the applicable local law for determining whether or not a marriage existed between the appellant and veteran applies and trumps the "benefit of the doubt" standard generally applicable in the processing of a claim for VA benefits. See Burden v. Shinseki, 25 Vet. App. 178   (2012). The Court has also indicated in Scott v. Principi, 3 Vet. App. 352, 354-57   (1992) that VA must pay specific attention to the way in which the applicable local law is applied.

In jurisdictions where marriages other than by ceremony are recognized, marriage is established by the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship. 

This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as married, and whether they were generally accepted as such in the communities in which they lived. Marriage may also be established by any other secondary evidence which reasonably supports a belief by the adjudicating activity that a valid marriage actually occurred. 38 C.F.R. § 3.205(a).

In the absence of conflicting information, proof of marriage which meets the requirements of paragraph (a) of this section together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid. 38 C.F.R. § 3.205(b).

The state of Oklahoma recognizes common law marriages. Oklahoma case law has established that a party asserting a common law marriage must prove the following elements: 
(1) an actual and mutual agreement between the spouses to be husband and wife;
      (2) a permanent relationship; 
      (3) an exclusive relationship, proved by cohabitation as man and wife; 
      (4) and the parties to the marriage must hold themselves out publically as 
      husband and wife. See Estate of Stinchcomb v. Stinchcomb, 674 P.2d 26, 28-
      29 (Okla. 1983).
      
      Additionally, the party that asserts a common law marriage must prove the elements and the common law marriage must be established by clear and convincing evidence. Id.  

Of particular import is the fact that Oklahoma state law requires use of a "clear and convincing" evidentiary standard in determining whether a common law marriage existed between two parties. This standard is more onerous than the "benefit of the doubt" standard of proof usually employed in VA benefits adjudication, as established in 38 U.S.C.A. § 5107(b). 

The Court has recently upheld the Board's use of a "clear and convincing" standard of proof in determining whether a common law marriage existed between two parties when that standard is in fact required by the jurisdiction within which the parties claim a common law marriage existed. See Burden, supra at 186 (holding that the Board did not err in applying Alabama's "clear and convincing proof" requirement when determining whether the parties were common law married under Alabama common law). Indeed 38 U.S.C.A. § 103(c) requires that a marriage shall be proven as valid according to the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the right to benefits accrued. As such, the Board will examine the evidence in this case in accordance with Oklahoma's "clear and convincing" standard of proof.

Statements of the Appellant

In correspondence dated in January 2014, the appellant states that she and the Veteran lived together exclusively and continuously since 1974.  She notes that he was born in Oklahoma and has common-law married family.  She claims that they stayed with his relatives in Oklahoma in 1976 [sic] and he pronounced to his family that she was his wife.  She reports that she and the Veteran did not aware that laws varied from state to state.  She said that it is clear to her that the evidence she submitted demonstrates a valid marriage was created and endured "were it not for this legal impediment."  She claims that neither were religious and chose not to have any ritualistic ceremony; neither wanted children and their relationships was excusive.  

She argues that the State of Maine's Medical Examiner's Office considered her 'next of kin" when the funeral parlor gave her a hard time about her relationship with the Veteran.  This statement is in conflict with the Certification of Death which shows the Veteran's status as unmarried at the time he died.  She also said that their wills were endorsed to each other and that she held his power of attorney and was his personal representative but she provided no evidence of this nature.  She makes the argument that she was recognized as married to the Veteran by his and her families and that she now lives in great hardship due to her age and bad credit report.  She considers herself to be his widow.  This letter is a duplicate of or similar to others submitted by the appellant.  

In a statement of marital relationship, dated in June 2013, the appellant stated that she and the Veteran began to live as husband and wife on April 1, 1976.  The 6 was marked out and replaced by 1974.  She indicated that the place she began living as husband and wife was at a Yonkers, New York address, and then in Hartdale, New York.  She indicated that she sometimes used the Veteran's last name, and that when they began to live together they agreed to be partners in everything but she has provided no evidence to support this statement.  She listed the places and periods of time where they lived as husband and wife as addresses in the states of New York and Maine.  

Finally in her substantive appeal to the Board of May 2014, the appellant stated the she might have divorced the Veteran had she thought he had received adequate care from the VA in Togas.  She also reported that they shared bank accounts, credit cards, real property and autos through their 40-year relationship.  Again, the appellant provides no information to support this statement.  She argues that she sacrificed a lot for him in their 40 plus-year relationship and that this shows a commitment that is not something a mere "girlfriend" does.  

Analysis of the Facts

A review of the evidence shows no clear and convincing evidence that common law marriage existed under Oklahoma law.  As noted above, Oklahoma requires that a claimant prove 4 elements to show that a common law marriage existed.  

(1) an actual and mutual agreement between the spouses to be husband and wife;
      (2) a permanent relationship; 
      (3) an exclusive relationship, proved by cohabitation as man and wife; 
      (4) and the parties to the marriage must hold themselves out publically as 
      husband and wife. 

Additionally, for VA purposes it is established according to the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the right to benefits accrued. See 38 U.S.C.A. 103(c).

The claim for DIC benefits fails because it appears that the parties never had an actual and mutual agreement between the spouses to be husband and wife, apart from the fact that they never resided in the State of Oklahoma.  The right to claim that they were common law married under that state's laws were not triggered.  

On multiple forms filled out by the appellant she reports the locations of where the Veteran and she had lived throughout their 40+-year relationship.  She never indicates that they lived in Oklahoma as husband and wife.  As they never resided in Oklahoma, but only visited, the appellant cannot avail herself of common law marriage rights conveyed by that state.  As noted above, VA law required that in claims for entitlement to recognition as the surviving spouse of a veteran for DIC benefits, a marriage for VA purposes is established according to the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the right to benefits accrued. See 38 U.S.C.A. 103(c).  

Here, the State of Oklahoma has addressed requirements for residency (to prove that a common law marriage existed) and it is defined under Oklahoma Statutes-
43 - §43-102.  This section is located under the Title 43 which applied to marriage and family.  It defines the residence of plaintiff or defendant as follows:  

A. Except as otherwise provided by subsection B of this section, the petitioner or the respondent in an action for divorce or annulment of a marriage must have been an actual resident, in good faith, of the state, for six (6) months immediately preceding the filing of the petition.

Part B provides the for the following: B. Any person who has been a resident of any United States army post or military reservation within the State of Oklahoma, for six (6) months immediately preceding the filing of the petition, may bring action for divorce or annulment of a marriage or may be sued for divorce or annulment of a marriage.

Presuming that the Veteran and the appellant were common-law married in the state of Oklahoma, they never filed for a divorce within the State and therefore could never have been formally recognized as common law married through by the State.  Before even getting to the question of whether the appellant can prove 4 elements to show that a common law marriage existed, she must have met the residency require for recognition of this status.  Here she clearly does not meet the requirement  

However, for the sake of a complete analysis of this question, the Board must also consider whether she and the Veteran met the four elements of a common-law marriage under Oklahoma law.  

The first element is a showing of (1) an actual and mutual agreement between the spouses to be husband and wife.  While this has been claimed by the appellant, there is compelling evidence against this claim.  This evidence includes a death certificate of the Veteran who passed away in March 2012 in Lewiston, Maine.  The certificate shows that the Veteran was never married and the informant was the appellant.  It is reasonable to assume that the appellant provided this information to the State, however she has argued above that the funeral director gave her a hard time about spousal status.  This is understandable as the State of Oklahoma does not issue marriage certificates for common-law wed couples.  

There exists additional evidence in the form of the Veteran's statements of throughout the claims file that he was never married.  Moreover, an extremely complex 28-year relationship is shown to have existed in the record.  The Veteran's private treatment records of record indicate that he recently split up with his long-term "girlfriend" in approximately 2004.  Those records generally refer to the appellant as his "girlfriend," "ex-girlfriend," or "friend."  Those records further demonstrate that the Veteran helped the appellant move into her separate house after the ending of their long-term cohabitation, although he worked on projects in that house for her.  The Veteran otherwise was noted as living alone, except for his two cats.  Those records, however, do confirm the persistent contact the Veteran and the appellant had with each other.  This is evidence of conflicting information and is against the appellant's claim.

Moreover, the Veteran's VA treatment records, particularly his psychiatric treatment records, generally demonstrate the same complex relationship between the Veteran and the appellant.  Those records demonstrate that the Veteran and the appellant were in contact, though throughout those records the appellant is referred to either by name, as his "payee" or "power of attorney (POA)," or as the Veteran's "ex" or "ex-wife."  Of particular note, in a telephone conversation with a VA nurse in August 2009, the appellant 

report[ed] that she used to live with the Vet[eran] but moved out 9 years ago.  She has stayed in contact with him and has been his informal payee for the past 9 years.  She went with the Vet[eran] to the bank to make herself an official payee.  They signed all the papers, but when she was in New York he had it all undone.  She said he called the Social Security office and a number of other people so he could have access to his bank account again.  [She] has also tried to help him with refinancing his mortgage.  She says she is tired of trying to pay his bills and handling his finances.

Based upon the above evidence, the appellant does not show that there was an actual and mutual agreement between the spouses to be husband and wife and the first element of a common-law marriage under Oklahoma law has not been demonstrated by the first element by clear and convincing evidence.  The few references to "ex-wife" cannot overcome the overwhelming evidence that the Veteran regarded her as a friend, girlfriend, or ex-girlfriend.  

Looking at any possible positive evidence on the appellant's behalf, the Board finds none that is clear and convincing.  VA has tried to assist the appellant in this matter.  In its notice letter of March 2013, the RO asked the appellant to provide certain evidence to assist in the development of her claim.  They specifically asked for two acquaintances to complete and return a Supporting Statement Regarding Marriage to assist in the establishment of the common law marriage. As to the first proof that there was an actual and mutual agreement between the Veteran and the appellant to be husband and wife is evidenced by her statements and a statement provided by the Veteran's niece that shows she believed the couple to be married and had believed this to be true her entire life.  In a June 2013 statement the appellant reports that the Veteran had asked her to marry him dozens of times over the years and had sent his sister an email to that effect.  

The RO noted that the appellant and the Veteran had not lived continuously together until the date of his death and that they required statements from her and two other persons about a list of particulars that was provided in the letter.  The appellant failed to provide statements from two other persons.  

The Oklahoma Uniform Jury Instructions, (Number 3.2) defines clear and convincing evidence as follows: "When I say that a party has the burden of proving any proposition by clear and convincing evidence, I mean that you must be persuaded, considering all the evidence in the case, that the proposition on which the party has this burden of proof is highly probable and free from serious doubt."

Here, the evidence of record is not clear and convincing that the couple was ever married under the laws of Oklahoma and there is serious doubt that the Veteran ever considered himself to be married.  She indicated on multiple forms that she and the Veteran never lived in Oklahoma.  The available statements made by the Veteran indicate that he did not believe he was married and he never claimed the appellant as a dependent with regard to his VA benefits.  It is not shown that there was an actual and mutual agreement between the spouses to be husband and wife, it is not highly probable that there was a common-law marriage.  The Board is not persuaded that such a marriage is free from serious doubt.  They did not have an actual and mutual agreement between the spouses to be husband and wife.  It is clear that they separated off and on over the years and did not have a permanent relationship as evidenced by his separate residence.  The Board need not comment on whether they had an exclusive relationship, proved by cohabitation as man and wife, however it does find that the parties to the marriage did not hold themselves out publically as husband and wife. 

Additionally the Board takes judicial notice that the States of New York and Maine do not recognize common law marriage.  Therefore, the appellant and the Veteran could not have been common law married under the State Laws of New York or Maine.  The appellant cannot avail herself of any recognized union as a result of the couple's residencies in New York or Maine.  

Based upon the above analysis, the Board finds that the Veteran and the appellant did not have a common-law marriage that would be recognized by the State of Oklahoma.  

ORDER

Entitlement to dependency and indemnity compensation (DIC) benefits, to include recognition of the appellant as the Veteran's surviving spouse is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


